 


109 HRES 561 IH: Commending the outstanding efforts by members of the United States Armed Forces and civilian employees of the Department of State and the United States Agency for International Development in response to the earthquake in South Asia that occurred on October 8, 2005.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 561 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Burton of Indiana (for himself, Ms. Jackson-Lee of Texas, Ms. Linda T. Sánchez of California, Mr. Poe, Mr. McCaul of Texas, and Mr. Weldon of Pennsylvania) submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Commending the outstanding efforts by members of the United States Armed Forces and civilian employees of the Department of State and the United States Agency for International Development in response to the earthquake in South Asia that occurred on October 8, 2005. 
 
Whereas on October 8, 2005, a magnitude 7.6 earthquake struck Pakistan, India, and Afghanistan; 
Whereas the epicenter of the earthquake was located near Muzaffarabad, the capital of Pakistani-administered Kashmir, and approximately 60 miles north-northeast of Islamabad, with aftershocks and landslides continuing to affect the area; 
Whereas the most affected areas are the North West Frontier Province (NWFP), Northern Punjab, Pakistani-administered Kashmir, and Indian-administered Kashmir; 
Whereas over 75,000 people have died, almost 70,000 are injured and approximately 2.9 million people are homeless as a result of the earthquake, with 17,000 of the dead being children according to the Executive Director of the United Nations Children’s Fund (UNICEF); 
Whereas the United States has pledged a total of $156,000,000: $50,000,000 for humanitarian relief, $50,000,000 for reconstruction, and $56,000,000 to support Department of Defense relief operations; 
Whereas the total amount of humanitarian assistance committed to Pakistan by the United States Agency for International Development is over $40,000,000; 
Whereas the Department of Defense has deployed approximately 875 members of the Armed Forces and 31 helicopters to aid in the earthquake relief efforts; 
Whereas since October 8, 2005, United States helicopters have flown 885 missions, evacuated 3,400 people, and delivered almost 5.6 million pounds of supplies; 
Whereas the delivery of humanitarian assistance is constricted by the mountainous area, cold weather, and damaged or collapsed infrastructure; 
Whereas Secretary of State Condoleezza Rice, during her October 12, 2005, visit to Pakistan, said the United States would support Pakistan over the long-term in the Pakistani Government’s efforts to provide assistance to the victims of the earthquake and rebuild parts of the country devastated by the earthquake; 
Whereas the cost of rebuilding the affected areas could be in excess of $1,000,000,000; and 
Whereas the recovery and reconstruction of the devastated areas will require the concerted leadership of the United States working with the governments of the affected countries and the international community: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the members of the United States Armed Forces and civilian employees of the Department of State and the United States Agency for International Development for taking swift action to assist the victims of the earthquake in South Asia that occurred on October 8, 2005;  
(2)commends the ongoing international relief effort that includes the work of individual countries, numerous international organizations, and various relief and nongovernmental entities; 
(3)commends the Governments of Pakistan and India for their cooperation in the common cause of saving lives and providing humanitarian relief to people on both sides of the Line of Control; 
(4)encourages further cooperation between Pakistan and India on relief operations and efforts to fortify and expand peace and stability in the region as they cope with the impact of the earthquake over the next several months and seek to rehabilitate the lives of those affected; 
(5)urges the United States and the world community to reaffirm their commitment to additional generous support for relief and long-term reconstruction efforts in areas affected by the earthquake; and  
(6)urges continued attention by international donors and relief agencies to the needs of vulnerable populations in the stricken countries, particularly the thousands of children who have been left parentless and homeless by this disaster. 
 
